Exhibit 10.2

CONSTANT CONTACT, INC.

Stock Option Agreement

Under 2012 Inducement Award Plan

 

1. Grant of Option.

This agreement evidences the grant by Constant Contact, Inc., a Delaware
corporation (the “Company”), on June     , 2012 (the “Grant Date”) to
                , an employee of the Company or one of its subsidiaries (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2012 Inducement Award Plan (the “Plan”), a
total of                  shares (the “Shares”) of common stock, $0.01 par value
per share, of the Company (“Common Stock”) at $             per Share. Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern time, on
                 (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2. Vesting Schedule.

This option will become exercisable (“vest”) as to         % of the original
number of Shares on                  (the “Vesting Commencement Date”) and as to
an additional         % of the original number of Shares at the end of each
successive                  period following the Vesting Commencement Date until
                .

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

(a)        Form of Exercise. Each election to exercise this option shall be in a
form (which may be electronic) approved by the Company, and received by the
Company or its designated third-party administrator, accompanied by this
agreement and payment in full in the manner provided in the Plan or transmitted
or signified in such other manner as provided at the time of exercise by the
Company or such administrator. For purposes hereof, “third-party administrator”
means E*Trade Corporate Financial Services, Inc. or any successor third-party
stock option administrator designated by the Company from time to time. The
Participant may purchase less than the number of shares covered hereby, provided
that no partial exercise of this option may be for any fractional share.

(b)        Continuous Relationship with the Company Required. Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company (each, a “Service Provider”).



--------------------------------------------------------------------------------

(c)         Termination of Relationship with the Company. If the Participant
ceases to be a Service Provider to the Company for any reason, then, except as
provided in paragraphs (d) and (e) below, the right to exercise this option
shall terminate three months after such cessation (but in no event after the
Final Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.

(d)         Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is a Service Provider to the Company and
the Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.

(e)         Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If the Participant is party to an employment,
consulting or severance agreement with the Company that contains a definition of
“cause” for termination of employment or other relationship, “Cause” shall have
the meaning ascribed to such term in such agreement. Otherwise, “Cause” shall
mean willful misconduct by the Participant or willful failure by the Participant
to perform his or her responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company), as determined by the Company, which
determination shall be conclusive. The Participant shall be considered to have
been discharged for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for Cause was warranted.

 

4. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5. Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.



--------------------------------------------------------------------------------

6. Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

[Signatures on Pages Following]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

CONSTANT CONTACT, INC.

By:                                                                 
                

Name:                                                                           

Title:                                            
                                

Dated:                             



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

By signing below (or by accepting the foregoing option through such other means
as may be established by the Company or its third-party administrator from time
to time), the Participant accepts the foregoing option and agrees to the terms
and conditions thereof and acknowledges receipt of a copy of the Plan.

 

PARTICIPANT:  

Address:  

     

Dated:                             